Per Curiam,
It is no doubt true that it was competent for defendant company to show that the injury complained of was due to the negligence of others; but, unfortunately for it, there was evidence that the repairs, out of which the injury grew, were under the immediate charge of its officers while the railway was in actual operation by the company. The public had a right, and, it appears, was accustomed to use the tracks in common with defendant; and, if the track was put in such a condition as to render it dangerous to public travel, it was the duty of those having charge to give adequate warning. Others may have been culpably negligent; but there was certainty evidence which justified submission of the question of defendant company’s negligence to the jury. Neither of the specifications of error is sustained.
Judgment affirmed.